Citation Nr: 0007327	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
Reiter's syndrome, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to February 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.   

A March 1999 RO rating decision denied service connection for 
narcolepsy.  A VA Form 1-646 was received from the veteran's 
representative in December 1999 in which the issue of service 
connection for narcolepsy is noted.  The Board construes this 
as a notice of disagreement with the March 1999 denial.  This 
issue has not been made the subject of a statement of the 
case and will not be addressed by the Board.  It will be 
remanded to the RO for issuance of a statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The RO executed a rating decision in October 1997 
reducing the veteran's disability rating for Reiter's 
syndrome from 20 percent to noncompensable.  

3.  The 20 percent rating had been in effect for less than 5 
years at the time it was reduced.  

4.  At the time of the reduction in rating, the veteran's 
Reiter's syndrome was inactive.  

5.  The veteran's Reiter's syndrome is manifested by 
complaints of pain; there are no objective findings of 
impairment.  



CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of October 1997 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (1999).  

2.  The October 1997 reduction in the veteran's rating for 
Reiter's syndrome from 20 percent to noncompensable was 
warranted by a preponderance of the evidence.  38 U.S.C.A. 
§ 1155 (West 1999); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, and 
4.71a, Diagnostic Code 5002 (1999).  

3.  The criteria for a compensable evaluation for Reiter's 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5002 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e) (1999).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. Id.

In this case, the above procedural requirements were met. The 
RO issued a rating decision in August 1997, which proposed 
the reduction in the disability rating for the veteran's 
service-connected Reiter's syndrome.  The veteran was advised 
of the proposed reduction on August 13, 1997, and given 60 
days to respond. No response was received within the 60 day 
time period. The RO issued a rating decision in October 1997 
implementing the proposed reduction effective from January 
1998.  The veteran was notified of this action in October 
1997.

In addition, there are other specific requirements that must 
be met before VA can reduce a disability rating under 38 
C.F.R. § 3.344 (1999). However, 38 C.F.R. § 3.344(c) limits 
the applicability of that regulation to ratings that have 
been in effect for five years or more.

The appropriate dates to be used for measuring the five- year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date. Brown v. Brown, 5 Vet. App. 
413, 417-18 (1993).  The veteran was assigned the disability 
rating for this disability in a rating decision of January 
1997, effective from February 1994.  His rating was reduced 
effective January 1998.  Therefore, his rating was in effect 
for approximately one year, and the provisions of 38 C.F.R. § 
3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  Thus, the 
question that remains is whether the evidence on which the 
reduction was based supports the reduction.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 1991). Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present. 38 
C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1999).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms. 38 C.F.R. § 4.13 
(1999).

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible. The Board finds that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999). When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. See 38 C.F.R. § 4.3 (1999). The veteran's 
entire history is reviewed when making disability 
evaluations. See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward. See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's service medical records show that he was 
treated on several occasions for complaints of swelling and 
stiffness of his hands.  Private medical records show 
treatment in May 1994 for complaints of low back pain.  The 
veteran opined at that time that he thought he had injured 
his back doing some light lifting.  When he was examined by 
VA in December 1994 after service discharge, the veteran the 
veteran gave a history of inservice complaints of joints 
swelling in the hands and low back pain.  Examination showed 
flexion of the back to 85 degrees; backward extension was to 
35 degrees; left and right lateral flexion were to 35 
degrees; and left and right rotation were to 40 degrees.  
There was no evidence of pain on motion on backward 
extension, and no evidence of neurological involvement.  
Examination of the hands showed no functional defects; it was 
noted that the veteran could grasp objects and had fine motor 
control of both hands.  There was no tenderness or bogginess 
of any joint area.  There was no synovitis of the joints.  X-
rays of the lumbar spine and the hands and wrists were 
normal.  The finding was, history of bilateral sausage 
digits, cannot rule out Reiter's or Psoriatic arthritis as an 
underlying cause of the intermittent inflammatory arthritis.  

VA outpatient treatment records dated in 1994 and 1995 show 
treatment for complaints of pain and swelling of the hands, 
with lumbo-sacral tenderness.  In January 1997, the RO 
granted service connection for Reiter's syndrome, and 
assigned a 20 percent rating under Diagnostic Code 5002, 
effective from February 1994.  

On VA examination in June 1997, the veteran complained of 
joint pain in the toes and fingers and in the small of the 
back.  He reported numbness in the left arm with a feeling of 
tacks going into his fingers.  He reported having swelling of 
the middle fingers and tendons.  He stated that he wore a 
brace on his arm as needed.  Motion of the joints was noted 
as follows:

Wrist dorsiflexion--0 to 70 degrees 
bilaterally; wrist palmer flexion 0 to 80 
degrees bilaterally; wrist ulnar flexion 
0 to 45 degrees bilaterally; wrist.  It 
was noted that the veteran was able to 
move his fingers, and do finger-to thumb 
movements rapidly.  There was no 
tenderness to palpation of any of the 
fingers.  

Lumbar flexion was to 95 degrees; 
extension was to 35 degrees; lateral 
flexion was to 40 degrees bilaterally; 
and rotation was to 53 degrees 
bilaterally.  

Ankle dorsiflexion was to 10 degrees 
bilaterally and plantar flexion was to 45 
degrees bilaterally.  

The examiner noted that there was no evidence of pain with 
range of motion, and no swelling, redness, or tenderness of 
the metatarsals bilaterally.  Strength in the upper and lower 
extremities was equal, bilaterally at 5/5.  X-rays of the 
feet and hands showed no abnormality.  The diagnosis was, 
Reiter's syndrome, by history.  

In August 1997, the RO proposed to reduce the veteran's 
rating to noncompensable, and informed him of this and of his 
rights that same month.  In October 1997, the veteran's 
rating was reduced to noncompensable.  

In December 1998, the RO received a statement from an 
individual who stated that in May and June 1996, he worked in 
close corners with the veteran and that during that time, the 
veteran experienced numerous episodes of sudden fatigue, 
memory loss and headaches.  It was stated that on several 
occasions, the veteran would drift into a light state of 
unconsciousness and on recovering, not remember the 
conversation previously engaged in.  Private records dated in 
1992 show diagnoses of fatigue.  Private records dated in 
1996 show complaints of occasional memory loss.  The finding 
was, narcolepsy.  

When an unlisted condition is encountered, such as Reiter's 
syndrome, it is permissible to rate by analogy to a closely 
rated disease. 38 C.F.R. § 4.20. As noted above, the RO has 
rated the veteran's Reiter's syndrome under Diagnostic Code 
5002 (rheumatoid arthritis).  Rheumatoid arthritis (atrophic) 
as an active process will be rated a minimum of 20 percent 
with 1 or 2 exacerbations a year in a well- established 
diagnosis.  Higher evaluations are assigned for more 
disabling manifestations.  Otherwise, the condition will be 
rated for chronic residuals. For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate under 
the appropriate diagnostic codes for the specific joint or 
joints involved. Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5002.

Initially, the Board finds that the October 1997 reduction 
was supported by the evidence of record.  As noted above, the 
veteran's disability showed improvement in that while he 
complained of left upper extremity numbness, and some 
limitation of function on occasion; there was no loss of 
strength, with full range of motion of all joints, and a 
finding that the disability was notable by history only.  

It is noted that the veteran complains of pain, and of 
impairment as a result of that pain.  The most recent VA 
examination report notes that there was no evidence of any 
dysfunction or disability.  X-rays were normal.  Movements 
were noted to be accomplished without difficulty. The 
examination reflected no objective manifestations which would 
support functional impairment such as atrophy, wasting or 
spasm.   

The Board notes that the most recent VA examiner indicated 
that the veteran had no active joint symptoms and there was 
no laboratory or X-ray evidence of arthritis. As such, there 
is no basis for finding that the veteran has active 
rheumatoid arthritis.  As far as the chronic residuals, the 
examiner has specifically stated that the veteran's Reiter's 
syndrome is by history.  The Board recognizes that the 
veteran has complained of continuing pain related to his 
various joints, but the objective findings show that he has 
essentially good motion of his joints without pain.  In 
addition, there was no redness, swelling or other indication 
of an active rheumatoid arthritic process. Based upon the 
examiner's conclusions that the veteran does not have 
evidence of Reiter's syndrome or chronic residuals and the 
laboratory evidence which was negative for active rheumatoid 
arthritis or chronic residuals, the Board finds that 
objective medical evidence to support a compensable rating 
has not been demonstrated.  It is noted that the veteran has 
complaints of fatigue; however the record does not show that 
this is in any way connected with his service-connected 
Reiter's syndrome.  The Board, therefore, is unable to assign 
a compensable evaluation for any residual disabilities since 
the veteran does not meet the criteria under Diagnostic Code 
5002 requiring limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107.  Thus, in reviewing the evidence of record, the Board 
finds that a compensable rating is not supported by the 
record beginning from the time of the veteran's reduction.  

The Board also finds no showing that the veteran's service- 
connected Reiter's syndrome reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable on an extra-schedular basis.  In this regard, 
the Board notes that the veteran's service connected Reiter's 
syndrome is not shown to have significantly impacted his 
employment.  Such problems also are not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation for Reiter's syndrome, to include 
restoration of a 20 percent evaluation is denied.


REMAND

As noted above, a March 1999 RO rating decision denied 
service connection for narcolepsy.  A VA Form 1-646 was 
received from the veteran's representative in December 1999 
in which the issue of service connection for narcolepsy is 
noted.  The Board construes this as a notice of disagreement 
with the March 1999 denial.  This issue has not been made the 
subject of a statement of the case.  See Manlicon v. West, 
supra. 

Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits under the aforementioned 
guidance, the issue must be remanded to the RO for additional 
action.  See Manlicon v. West, supra.  


In view of the foregoing, this case is REMANDED for the 
following actions:


1.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the Notice of 
Disagreement, and as appropriate issue a 
Statement of the Case on the issue of 
entitlement to service connection for 
narcolepsy.  

2.  The RO should, with the promulgation 
of the Statement of the Case inform the 
veteran that to complete the appellate 
process he should complete a timely 
substantive appeal and forward it to the 
RO.

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim. No action is 
required of the veteran until he is notified.

The veteran should be advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument. See Kutscherousky v. West, No. 98-2267 (U.S. Vet. 
App. May 4, 1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

